Case: 18-10234   Date Filed: 09/05/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-10234
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:17-cr-00037-MW-CAS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

EDDIE LEE SHULAR,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (September 5, 2018)

Before MARCUS, WILSON, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-10234     Date Filed: 09/05/2018    Page: 2 of 3


      Eddie Shular appeals his 180-month sentence, imposed under the Armed

Career Criminal Act (ACCA), 18 U.S.C. § 924(e), after he pled guilty to

possession with the intent to distribute cocaine and cocaine base, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C), and being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e). On appeal, Shular argues that the

district court erred in determining that his Florida prior drug convictions qualified

as predicate ACCA felonies. Specifically, he maintains that our decision in United

States v. Smith, 775 F.3d 1262 (11th Cir. 2014), is incorrect, and that his

convictions under Fla. Stat. § 893.13 are not qualifying “serious drug offenses”

under the ACCA because the Florida statute lacks a mens rea requirement.

      We review de novo whether a prior conviction is a predicate offense within

the meaning of the ACCA. United States v. Robinson, 583 F.3d 1292, 1294 (11th

Cir. 2009) (per curiam). But this Circuit has a strong prior panel precedent rule,

which mandates that “a prior panel’s holding is binding on all subsequent panels

unless and until it is overruled or undermined to the point of abrogation by the

Supreme Court or by this court sitting en banc.” United States v. Archer, 531 F.3d

1347, 1352 (11th Cir. 2008).




                                          2
                Case: 18-10234        Date Filed: 09/05/2018       Page: 3 of 3


       The appellant does not make any arguments in his initial brief, apart from

those alleging that our decision in Smith, 775 F.3d at 1262, is incorrect.1 We may

not deviate from Smith’s holding, see Archer, 531 F.3d at 1352, so we affirm.

       AFFIRMED.




1
  He tacitly acknowledges that we must affirm, by noting that he makes his argument “[i]n the
interest of preserving the issue for potential en banc or Supreme Court review.” Blue Br. at 8.
                                                3